Exhibit 10.3

 

AMENDED AND RESTATED STOCK PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED STOCK PLEDGE AGREEMENT (this “Agreement”) is entered
into as of November 19, 2008, between FOSSIL, INC., a Delaware corporation
(“Pledgor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Pledgee”).

 


1.                                       IN CONSIDERATION OF ANY EXTENSION OF
CREDIT HERETOFORE OR HEREAFTER MADE BY PLEDGEE TO FOSSIL PARTNERS, L.P., A TEXAS
LIMITED PARTNERSHIP (“BORROWER”), AND AS COLLATERAL SECURITY FOR AND TO SECURE
THE PROMPT PAYMENT AND PERFORMANCE IN FULL OF ALL SECURED OBLIGATIONS
(HEREINAFTER DEFINED), PLEDGOR UNDERTAKES TO ASSIGN AND GRANT TO PLEDGEE, AND
HEREBY ASSIGNS TO PLEDGEE AND GRANTS TO PLEDGEE, A CONTINUING SECURITY INTEREST
IN SIXTY-FIVE PERCENT (65%) OF ALL ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK AND OTHER EQUITY INTERESTS (INCLUDING, WITHOUT LIMITATION, ALL SHARES OF
CAPITAL STOCK OR OTHER EQUITY INTERESTS REPRESENTED BY THE CERTIFICATES
IDENTIFIED ON SCHEDULE I ATTACHED HERETO) OF EACH OF FOSSIL EUROPE B.V., FOSSIL
HOLDINGS (GIBRALTAR) LTD. AND SWISS TECHNOLOGY HOLDING GMBH (EACH INDIVIDUALLY,
A “PLEDGED SUBSIDIARY” AND COLLECTIVELY, THE “PLEDGED SUBSIDIARIES”), WHETHER
NOW OR HEREAFTER ISSUED BY ANY PLEDGED SUBSIDIARY, TOGETHER WITH ALL PROCEEDS,
PRODUCTS AND INCREASES THEREOF AND SUBSTITUTIONS AND REPLACEMENTS THEREFOR
(COLLECTIVELY, THE “COLLATERAL”).  AS USED HEREIN, THE TERM “SECURED
OBLIGATIONS” SHALL MEAN AND INCLUDE ANY AND ALL INDEBTEDNESS, OBLIGATIONS AND
LIABILITIES OF EVERY KIND AND CHARACTER OF BORROWER AND/OR PLEDGOR TO PLEDGEE,
WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER DUE AND OWING OR TO BECOME
DUE AND OWING, HOWSOEVER CREATED OR ARISING OR EVIDENCED, WHETHER JOINT OR
SEVERAL, OR JOINT AND SEVERAL, WHETHER ABSOLUTE OR CONTINGENT, AND ALL RENEWALS,
EXTENSIONS AND REARRANGEMENTS OF SUCH INDEBTEDNESS, OBLIGATIONS OR LIABILITIES,
INCLUDING ANY AND ALL AMOUNTS OWING OR WHICH MAY HEREAFTER BECOME OWING THEREON
OR IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY AND ALL AMOUNTS
OF PRINCIPAL, INTEREST, ATTORNEYS’ FEES, COSTS OF COLLECTION AND OTHER AMOUNTS
OWING THEREUNDER.  IN ADDITION TO AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, PLEDGOR AND PLEDGEE HEREBY EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE
SECURED OBLIGATIONS SHALL INCLUDE, WITHOUT LIMITATION, (A) ALL LOANS AND OTHER
INDEBTEDNESS AT ANY TIME AND FROM TIME TO TIME OWED OR OWING BY BORROWER TO
PLEDGEE UNDER OR IN CONNECTION WITH (I) THAT CERTAIN LOAN AGREEMENT DATED AS OF
SEPTEMBER 23, 2004, BY AND AMONG BORROWER, CERTAIN OTHER ENTITIES AFFILIATED
WITH BORROWER, AS GUARANTORS, AND PLEDGEE, AS SUCH LOAN AGREEMENT HAS BEEN
AMENDED AND MAY BE AMENDED, INCREASED, MODIFIED, SUPPLEMENTED, RENEWED,
EXTENDED, RESTATED OR REPLACED FROM TIME TO TIME (THE “LOAN AGREEMENT”) AND ANY
OTHER LOAN AGREEMENT, CREDIT AGREEMENT OR OTHER CREDIT FACILITY WITH BORROWER AT
ANY TIME AND FROM TIME TO TIME, AND (II) THAT CERTAIN FIFTH AMENDED AND RESTATED
REVOLVING LINE OF CREDIT NOTE DATED NOVEMBER 19, 2008, IN THE MAXIMUM ORIGINAL
PRINCIPAL AMOUNT OF $140,000,000 MADE BY BORROWER PAYABLE TO THE ORDER OF
PLEDGEE, AS SUCH PROMISSORY NOTE MAY BE AMENDED, INCREASED, MODIFIED,
SUPPLEMENTED, RENEWED, EXTENDED, RESTATED OR REPLACED FROM TIME TO TIME (THE
“NOTE”) AND ANY OTHER PROMISSORY NOTE EXECUTED BY BORROWER AND PAYABLE TO
PLEDGEE AT ANY TIME AND FROM TIME TO TIME, AND (B) ALL OBLIGATIONS AND OTHER
INDEBTEDNESS AT ANY TIME AND FROM TIME TO TIME OWED OR OWING BY PLEDGOR TO
PLEDGEE UNDER OR IN CONNECTION WITH (I) THAT CERTAIN AMENDED AND RESTATED
GUARANTY AGREEMENT DATED NOVEMBER 19, 2008, EXECUTED BY PLEDGOR AND CERTAIN
OTHER GUARANTORS TO AND IN FAVOR OF PLEDGEE, AS SUCH AMENDED AND RESTATED
GUARANTY AGREEMENT MAY BE AMENDED, INCREASED, MODIFIED, SUPPLEMENTED, RENEWED,
EXTENDED, RESTATED OR REPLACED FROM TIME TO TIME (THE “AMENDED AND RESTATED
GUARANTY AGREEMENT”) AND (II) THIS AGREEMENT AS IT MAY BE AMENDED, INCREASED,
MODIFIED, SUPPLEMENTED, RENEWED, EXTENDED, RESTATED OR REPLACED FROM TIME TO
TIME.

 

1

--------------------------------------------------------------------------------


 


2.                                       PLEDGOR REPRESENTS AND WARRANTS THAT
(A) PLEDGOR HOLDS ABSOLUTE OWNERSHIP OF THE COLLATERAL, FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS AND ENCUMBRANCES; (B) THERE ARE NO RESTRICTIONS UPON
THE TRANSFER OF ANY OF THE COLLATERAL, OTHER THAN AS MAY APPEAR AND MAY BE
REFERENCED ON THE FACE OF THE CERTIFICATES OR OTHER THAN ARISING UNDER
APPLICABLE STATE OR FEDERAL SECURITIES LAWS OR LAWS OF THE JURISDICTION IN WHICH
THE APPLICABLE PLEDGED SUBSIDIARY IS ORGANIZED; (C) PLEDGOR OWNS DIRECTLY 100%
OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH OF THE PLEDGED SUBSIDIARIES;
(D) THERE ARE NO EXISTING OBLIGATIONS TO ISSUE CAPITAL STOCK OR SECURITIES
CONVERTIBLE INTO CAPITAL STOCK OF ANY PLEDGED SUBSIDIARY AND IN NO EVENT WILL
PLEDGOR PERMIT ANY SUCH STOCK OR SECURITIES TO BE ISSUED PRIOR TO PAYMENT IN
FULL OF THE SECURED OBLIGATIONS; AND (E) THERE ARE NO EXISTING SECURITIES OR
OBLIGATIONS OF ANY PLEDGED SUBSIDIARY THE AMOUNT OF WHICH OBLIGATION IS BASED,
IN WHOLE OR IN PART, ON THE VALUE OF ANY PLEDGED SUBSIDIARY’S CAPITAL STOCK OR
ANY INCREASE THEREOF, NOR WILL PLEDGOR PERMIT ANY SUCH SECURITIES OR OBLIGATIONS
TO EXIST PRIOR TO PAYMENT IN FULL OF THE SECURED OBLIGATIONS.


 


3.                                       IN FURTHERANCE OF PLEDGEE’S SECURITY
INTEREST IN THE COLLATERAL, PLEDGOR AGREES TO DELIVER TO PLEDGEE, ON THE DATE
HEREOF (TO THE EXTENT NOT PREVIOUSLY DELIVERED TO PLEDGEE), THE STOCK
CERTIFICATES IDENTIFIED ON SCHEDULE I ATTACHED HERETO, TOGETHER WITH STOCK
POWERS DULY EXECUTED IN BLANK BY PLEDGOR.  PLEDGEE ACKNOWLEDGES THAT,
NOTWITHSTANDING PLEDGOR’S DELIVERY TO PLEDGEE OF STOCK CERTIFICATES WHICH MAY
REPRESENT IN EXCESS OF SIXTY-FIVE PERCENT (65%) OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF ANY PLEDGED SUBSIDIARY, PLEDGEE’S SECURITY INTEREST
HEREUNDER SHALL BE LIMITED TO SIXTY-FIVE PERCENT (65%) OF THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH PLEDGED SUBSIDIARY.


 


4.                                       WITH RESPECT TO THE COLLATERAL AND ALL
PROCEEDS, PRODUCTS AND INCREASES THEREOF AND SUBSTITUTIONS THEREFOR, PLEDGOR
HEREBY APPOINTS PLEDGEE, AS PLEDGOR’S ATTORNEY-IN-FACT, TO ARRANGE FOR THE
TRANSFER OF THE COLLATERAL ON THE BOOKS OF EACH PLEDGED SUBSIDIARY TO THE NAME
OF PLEDGEE SUBSEQUENT TO THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT
OF DEFAULT (AS HEREINAFTER DEFINED) HEREUNDER.  HOWEVER, PLEDGEE SHALL BE UNDER
NO OBLIGATION TO DO SO.


 


5.                                       DURING THE TERM OF THIS AGREEMENT,
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND THEN EXISTS HEREUNDER, PLEDGOR
SHALL HAVE THE RIGHT, WHERE APPLICABLE, TO VOTE THE COLLATERAL ON ALL CORPORATE
QUESTIONS, AND PLEDGEE SHALL, IF NECESSARY, EXECUTE DUE AND TIMELY PROXIES IN
FAVOR OF PLEDGOR FOR THIS PURPOSE; PROVIDED, HOWEVER, THAT PLEDGOR WILL NOT BE
ENTITLED TO EXERCISE ANY SUCH RIGHT IF THE RESULT THEREOF COULD REASONABLY BE
EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE RIGHTS INURING TO PLEDGEE
HEREUNDER OR THE RIGHTS AND REMEDIES OF PLEDGEE UNDER THIS AGREEMENT OR THE
ABILITY OF PLEDGEE TO EXERCISE THE SAME.


 


6.                                       UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND DURING THE CONTINUANCE THEREOF, PLEDGEE MAY EXERCISE ALL OF THE
RIGHTS AND PRIVILEGES IN CONNECTION WITH THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, VOTING RIGHTS) TO WHICH A TRANSFEREE MAY BE ENTITLED AS THE RECORD
HOLDER THEREOF, TOGETHER WITH THE RIGHTS AND PRIVILEGES OTHERWISE GRANTED
HEREUNDER.  PLEDGEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF SUCH RIGHTS
OR PRIVILEGES.

 

2

--------------------------------------------------------------------------------


 


7.                                       IF, WITH THE CONSENT OF PLEDGEE,
PLEDGOR SHALL SUBSTITUTE OR EXCHANGE OTHER SECURITIES IN PLACE OF THOSE HEREIN
MENTIONED, ALL OF THE RIGHTS AND PRIVILEGES OF PLEDGEE AND ALL OF THE
OBLIGATIONS OF PLEDGOR WITH RESPECT TO THE SECURITIES ORIGINALLY PLEDGED OR HELD
AS COLLATERAL HEREUNDER SHALL BE FORTHWITH APPLICABLE TO SUCH SUBSTITUTED OR
EXCHANGED SECURITIES.


 


8.                                       UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND DURING THE CONTINUANCE THEREOF, PLEDGEE SHALL BE AUTHORIZED TO
COLLECT ALL DIVIDENDS, INTEREST PAYMENTS AND OTHER AMOUNTS (INCLUDING AMOUNTS
RECEIVED OR RECEIVABLE UPON REDEMPTION OR REPURCHASE) THAT MAY BE, OR BECOME,
DUE ON ANY OF THE COLLATERAL.  IF PLEDGOR RECEIVES ANY SUCH DIVIDENDS, PAYMENTS
OR AMOUNTS AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, IT SHALL IMMEDIATELY ENDORSE AND DELIVER THE SAME TO PLEDGEE IN THE
FORM RECEIVED.  ALL SUCH AMOUNTS WHICH PLEDGEE RECEIVES AND RETAINS IN
ACCORDANCE WITH THE TERMS OF THIS PARAGRAPH 8 SHALL BE APPLIED TO REDUCE THE
PRINCIPAL AMOUNT OUTSTANDING ON THE SECURED OBLIGATIONS IN INVERSE ORDER OF
MATURITY THEREOF.  PLEDGEE IS, FURTHERMORE, AUTHORIZED TO GIVE RECEIPTS IN THE
NAME OF PLEDGOR FOR ANY AMOUNTS SO RECEIVED.  PLEDGEE SHALL BE UNDER NO
OBLIGATION TO COLLECT ANY SUCH AMOUNTS.


 


9.                                       IN THE EVENT THAT, DURING THE TERM OF
THIS AGREEMENT, SUBSCRIPTION WARRANTS OR ANY OTHER RIGHTS OR OPTIONS SHALL BE
ISSUED IN CONNECTION WITH THE COLLATERAL, SUCH WARRANTS, RIGHTS OR OPTIONS SHALL
BE IMMEDIATELY ASSIGNED, IF NECESSARY OR REQUESTED BY PLEDGEE, BY PLEDGOR TO
PLEDGEE.  IF ANY SUCH WARRANTS, RIGHTS OR OPTIONS ARE EXERCISED BY PLEDGOR, ALL
NEW SECURITIES SO ACQUIRED BY PLEDGOR SHALL BE IMMEDIATELY ASSIGNED TO PLEDGEE,
SHALL BECOME PART OF THE COLLATERAL AND SHALL BE ENDORSED TO, DELIVERED TO AND
HELD BY PLEDGEE UNDER THE TERMS OF THIS AGREEMENT IN THE SAME MANNER AS THE
SECURITIES ORIGINALLY PLEDGED.


 


10.                                 IN THE EVENT THAT, DURING THE TERM OF THIS
AGREEMENT, ANY SHARE, DIVIDEND, RECLASSIFICATION, READJUSTMENT OR OTHER CHANGE
IS DECLARED OR MADE IN THE CAPITAL STRUCTURE OF ANY PLEDGED SUBSIDIARY, ALL NEW,
SUBSTITUTED AND ADDITIONAL SHARES, OR OTHER SECURITIES AND RELATED STOCK
CERTIFICATES, ISSUED BY REASON OF ANY SUCH CHANGE SHALL BECOME PART OF THE
COLLATERAL AND SHALL BE ENDORSED TO, DELIVERED TO AND HELD BY PLEDGEE UNDER THE
TERMS OF THIS AGREEMENT IN THE SAME MANNER AS THE SECURITIES ORIGINALLY PLEDGED
HEREUNDER (EXCEPT TO THE EXTENT THAT ANY SUCH PLEDGE BY PLEDGOR TO PLEDGEE WOULD
CAUSE MORE THAN SIXTY-FIVE PERCENT (65%) OF THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF ANY PLEDGED SUBSIDIARY TO BECOME SUBJECT TO PLEDGEE’S SECURITY
INTEREST HEREUNDER).


 


11.                                 PLEDGOR AUTHORIZES PLEDGEE, WITHOUT NOTICE
OR DEMAND, AND WITHOUT AFFECTING THE LIABILITY OF PLEDGOR HEREUNDER, FROM TIME
TO TIME TO:


 


(A)                                  HOLD SECURITY IN ADDITION TO AND OTHER THAN
THE COLLATERAL FOR THE PAYMENT OF THE SECURED OBLIGATIONS OR ANY PART THEREOF,
AND EXCHANGE, ENFORCE, WAIVE AND RELEASE ANY COLLATERAL OR ANY PART THEREOF, OR
ANY OTHER SUCH SECURITY, OR PART THEREOF;


 


(B)                                 RELEASE ANY OF THE ENDORSERS OR GUARANTORS
OF THE SECURED OBLIGATIONS SECURED HEREUNDER OR ANY PART THEREOF, OR ANY OTHER
PERSON OR ENTITY WHOMSOEVER LIABLE FOR OR ON ACCOUNT OF SUCH SECURED
OBLIGATIONS;

 

3

--------------------------------------------------------------------------------


 


(C)                                  UPON THE TRANSFER OF ALL OR ANY PART OF THE
SECURED OBLIGATIONS SECURED HEREUNDER, PLEDGEE MAY ASSIGN ALL OR ANY PART OF
PLEDGEE’S SECURITY INTEREST IN THE COLLATERAL AND SHALL BE FULLY DISCHARGED
THEREAFTER FROM ALL LIABILITY AND RESPONSIBILITY WITH RESPECT TO THE COLLATERAL
SO TRANSFERRED, PROVIDED THAT IN NO EVENT SHALL PLEDGEE BE LIABLE FOR ANY ACT OR
OMISSION OR NEGLIGENT ACT OR NEGLIGENT OMISSION WITH RESPECT TO THE COLLATERAL,
OTHER THAN ACTS OR OMISSIONS CONSTITUTING GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR TORTIOUS BREACH OF CONTRACT.  THE TRANSFEREE OF THE COLLATERAL SHALL BE
VESTED WITH THE RIGHTS, POWERS AND REMEDIES OF PLEDGEE HEREUNDER, AND, WITH
RESPECT TO ANY COLLATERAL NOT SO TRANSFERRED, PLEDGEE SHALL RETAIN ALL RIGHTS,
POWERS AND REMEDIES HEREBY GIVEN; AND


 


(D)                                 PLEDGOR HEREBY WAIVES ANY RIGHT TO REQUIRE
PLEDGEE TO PROCEED AGAINST PLEDGOR, BORROWER OR ANY OTHER PERSON OR ENTITY
WHOMSOEVER, TO PROCEED AGAINST OR EXHAUST ANY COLLATERAL OR ANY OTHER SECURITY
HELD BY PLEDGEE, OR TO PURSUE ANY OTHER REMEDY AVAILABLE TO PLEDGEE.  PLEDGOR
FURTHER WAIVES ANY DEFENSE ARISING BY REASON OF ANY LIABILITY OR OTHER DEFENSE
OF PLEDGOR OR OF ANY OTHER PERSON OR ENTITY.  PLEDGOR SHALL HAVE NO RIGHT TO
REQUIRE PLEDGEE TO MARSHAL COLLATERAL.


 


12.                                 IT SHALL NOT BE NECESSARY FOR PLEDGEE TO
INQUIRE INTO THE POWERS OF PLEDGOR OR THE OFFICERS, DIRECTORS OR AGENTS ACTING
OR PURPORTING TO ACT ON BEHALF OF PLEDGOR, AND ANY OBLIGATIONS MADE OR CREATED
IN RELIANCE ON THE PROFESSED EXERCISE OF SUCH POWERS SHALL BE SECURED HEREUNDER.


 


13.                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND IN THE LOAN AGREEMENT, PLEDGEE SHALL BE UNDER NO DUTY OR OBLIGATION
WHATSOEVER TO MAKE OR GIVE ANY PRESENTMENTS, DEMANDS FOR PERFORMANCE, NOTICES OF
NON-PERFORMANCE, PROTESTS, NOTICES OF PROTEST, OR NOTICES OF DISHONOR IN
CONNECTION WITH THE SECURED OBLIGATIONS.


 


14.                                 THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
AND AS DEFINED IN THE LOAN AGREEMENT SHALL, AT THE OPTION OF PLEDGEE, CONSTITUTE
AN “EVENT OF DEFAULT” UNDER THIS AGREEMENT.


 


15.                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, THE SECURED OBLIGATIONS SHALL, AT THE
OPTION OF PLEDGEE, BECOME IMMEDIATELY DUE AND PAYABLE, AND PLEDGEE SHALL HAVE
ALL RIGHTS AND REMEDIES AS A SECURED PARTY UNDER ANY UCC (AS HEREINAFTER
DEFINED), AND SUCH ADDITIONAL RIGHTS AND REMEDIES TO WHICH A SECURED PARTY IS
ENTITLED UNDER THE LAWS IN EFFECT IN ALL RELEVANT JURISDICTIONS, AND, IN THIS
CONNECTION, SUBJECT TO APPLICABLE REGULATORY AND LEGAL REQUIREMENTS, PLEDGEE MAY
SELL THE COLLATERAL, OR ANY PART THEREOF, AT PUBLIC OR PRIVATE SALE OR AT ANY
BROKER’S BOARD OR ON ANY SECURITIES EXCHANGE OR ELECTRONIC TRADING FACILITY, FOR
CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS PLEDGEE SHALL DEEM APPROPRIATE. 
PLEDGEE SHALL BE AUTHORIZED AT ANY SUCH SALE (IF IT DEEMS IT ADVISABLE TO DO SO)
TO RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS OR ENTITIES WHO
WILL REPRESENT AND AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF,
AND, UPON CONSUMMATION OF ANY SUCH SALE, PLEDGEE SHALL HAVE THE RIGHT TO ASSIGN,
TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE COLLATERAL SO
SOLD.  EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY SOLD
ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF PLEDGOR, AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PLEDGOR HEREBY WAIVES ALL RIGHTS OF
REDEMPTION, STAY, VALUATION AND APPRAISAL PLEDGOR NOW HAS OR MAY AT ANY TIME IN
THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER
ENACTED.  PLEDGEE SHALL GIVE EACH PERSON OR ENTITY ENTITLED TO NOTICE OF SUCH
SALE UNDER SECTION 9-611(C) OF THE UCC TEN (10) DAYS PRIOR WRITTEN NOTICE (WHICH
PLEDGOR AGREES IS REASONABLE NOTICE WITHIN THE MEANING OF SECTION 9-612 OF THE
UCC) OF PLEDGEE’S INTENTION TO MAKE ANY SALE OF COLLATERAL. 

 

4

--------------------------------------------------------------------------------


 


SUCH NOTICE SHALL CONFORM TO THE REQUIREMENTS OF SECTION 9-613 OF THE UCC.  ANY
SUCH PUBLIC SALE SHALL BE HELD AT SUCH TIME OR TIMES WITHIN ORDINARY BUSINESS
HOURS AND AT SUCH PLACE OR PLACES AS PLEDGEE MAY FIX AND STATE IN THE NOTICE OF
SUCH SALE.  AT ANY SUCH SALE, THE COLLATERAL, OR PORTION THEREOF, TO BE SOLD MAY
BE SOLD IN ONE LOT AS AN ENTIRETY OR IN SEPARATE PARCELS, AS PLEDGEE MAY (IN ITS
SOLE AND ABSOLUTE DISCRETION) DETERMINE.  PLEDGEE SHALL NOT BE OBLIGATED TO MAKE
ANY SALE OF ANY COLLATERAL IF IT SHALL DETERMINE NOT TO DO SO, REGARDLESS OF THE
FACT THAT NOTICE OF SALE OF SUCH COLLATERAL SHALL HAVE BEEN GIVEN.  PLEDGEE MAY,
WITHOUT NOTICE OR PUBLICATION, ADJOURN ANY PUBLIC OR PRIVATE SALE OR CAUSE THE
SAME TO BE ADJOURNED FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE
FIXED FOR SALE, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME
AND PLACE TO WHICH THE SAME WAS SO ADJOURNED.  IN CASE ANY SALE OF ALL OR ANY
PART OF THE COLLATERAL IS MADE ON CREDIT OR FOR FUTURE DELIVERY, THE COLLATERAL
SO SOLD MAY BE RETAINED BY PLEDGEE UNTIL THE SALE PRICE IS PAID IN FULL BY THE
PURCHASER OR PURCHASERS THEREOF, BUT PLEDGEE SHALL NOT INCUR ANY LIABILITY IN
CASE ANY SUCH PURCHASER OR PURCHASERS SHALL FAIL TO TAKE UP AND PAY FOR THE
COLLATERAL SO SOLD AND, IN CASE OF ANY SUCH FAILURE, SUCH COLLATERAL MAY BE SOLD
AGAIN UPON LIKE NOTICE.  AT ANY PUBLIC (OR, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, PRIVATE) SALE MADE PURSUANT TO THIS SECTION, PLEDGEE MAY BID FOR
OR PURCHASE, FREE FROM ANY RIGHT OF REDEMPTION, STAY OR APPRAISAL ON THE PART OF
PLEDGOR (ALL SAID RIGHTS BEING ALSO HEREBY WAIVED AND RELEASED), THE COLLATERAL
OR ANY PART THEREOF OFFERED FOR SALE AND MAY MAKE PAYMENT ON ACCOUNT THEREOF BY
USING ANY CLAIM THEN DUE AND PAYABLE TO IT FROM PLEDGOR AS A CREDIT AGAINST THE
PURCHASE PRICE, AND IT MAY, UPON COMPLIANCE WITH THE TERMS OF SALE, HOLD, RETAIN
AND DISPOSE OF SUCH PROPERTY WITHOUT FURTHER ACCOUNTABILITY TO PLEDGOR
THEREFOR.  FOR PURPOSES HEREOF, (A) A WRITTEN AGREEMENT TO PURCHASE THE
COLLATERAL OR ANY PORTION THEREOF SHALL BE TREATED AS A SALE THEREOF,
(B) PLEDGEE SHALL BE FREE TO CARRY OUT SUCH SALE PURSUANT TO SUCH AGREEMENT, AND
(C) PLEDGOR SHALL NOT BE ENTITLED TO THE RETURN OF THE COLLATERAL OR ANY PORTION
THEREOF SUBJECT THERETO, NOTWITHSTANDING THE FACT THAT, AFTER PLEDGEE SHALL HAVE
ENTERED INTO SUCH AN AGREEMENT, ALL EVENTS OF DEFAULT SHALL HAVE BEEN REMEDIED
AND THE SECURED OBLIGATIONS PAID IN FULL.  AS AN ALTERNATIVE TO EXERCISING THE
POWER OF SALE HEREIN CONFERRED UPON IT, PLEDGEE MAY PROCEED BY A SUIT OR SUITS
AT LAW OR IN EQUITY TO FORECLOSE UPON THE COLLATERAL AND TO SELL THE COLLATERAL
OR ANY PORTION THEREOF PURSUANT TO A JUDGMENT OR DECREE OF A COURT OR COURTS
HAVING COMPETENT JURISDICTION OR PURSUANT TO A PROCEEDING BY A COURT-APPOINTED
RECEIVER.  ANY SALE PURSUANT TO THE PROVISIONS OF THIS SECTION SHALL BE DEEMED
TO BE A COMMERCIALLY REASONABLE DISPOSITION AS PROVIDED IN SECTION 9-610 OF THE
UCC.  PLEDGEE SHALL RECEIVE THE PROCEEDS OF ANY SUCH SALE OR SALES, AND, AFTER
DEDUCTING THEREFROM ANY AND ALL REASONABLE COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE SALE THEREOF, APPLY THE NET PROCEEDS TOWARD THE PAYMENT OF
THE SECURED OBLIGATIONS SECURED HEREUNDER, INCLUDING INTEREST, REASONABLE
ATTORNEYS’ FEES AND ALL OTHER REASONABLE COSTS AND EXPENSES INCURRED BY PLEDGEE
HEREUNDER AND UNDER ANY OTHER AGREEMENT BETWEEN PLEDGOR AND PLEDGEE.  IF SUCH
PROCEEDS BE MORE THAN SUFFICIENT TO PAY THE SAME, THEN, IN CASE OF A SURPLUS,
SUCH SURPLUS SHALL BE ACCOUNTED FOR AND PAID OVER TO PLEDGOR, PROVIDED PLEDGOR
BE NOT THEN INDEBTED TO PLEDGEE OTHERWISE UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR FOR ANY CAUSE WHATSOEVER.  AS USED HEREIN,
THE TERM “UCC” SHALL MEAN (I) THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME
TO TIME IN THE STATE OF TEXAS AND (II) IN ANY CASE WHERE MANDATORY CHOICE OR LAW
RULES IN THE TEXAS UNIFORM COMMERCIAL CODE REQUIRE THE APPLICATION OF THE
UNIFORM COMMERCIAL CODE OF ANOTHER JURISDICTION, THE UNIFORM COMMERCIAL CODE OF
SUCH OTHER JURISDICTION AS IN EFFECT FROM TIME TO TIME.

 

5

--------------------------------------------------------------------------------


 


16.                                 IN VIEW OF THE POSITION OF PLEDGOR IN
RELATION TO THE COLLATERAL, OR BECAUSE OF OTHER CURRENT OR FUTURE CIRCUMSTANCES,
A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR HEREAFTER IN
EFFECT, OR ANY SIMILAR STATUTE IN ANY OTHER JURISDICTION OR HEREAFTER ENACTED
ANALOGOUS IN PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM
TIME TO TIME IN EFFECT BEING CALLED THE “SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE COLLATERAL PERMITTED HEREUNDER.  PLEDGOR UNDERSTANDS THAT
COMPLIANCE WITH THE SECURITIES LAWS MIGHT VERY STRICTLY LIMIT THE COURSE OF
CONDUCT OF PLEDGEE IF PLEDGEE WERE TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF
THE COLLATERAL, AND MIGHT ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH
ANY SUBSEQUENT TRANSFEREE OF ANY COLLATERAL COULD DISPOSE OF THE SAME. 
SIMILARLY, THERE MAY BE OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING
PLEDGEE IN ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE COLLATERAL UNDER
APPLICABLE BLUE SKY OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN
PURPOSE OR EFFECT.  PLEDGOR RECOGNIZES THAT, IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS, PLEDGEE MAY, WITH RESPECT TO ANY SALE OF THE COLLATERAL, LIMIT THE
PURCHASERS TO THOSE WHO WILL AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH
COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION OR RESALE THEREOF.  PLEDGOR ACKNOWLEDGES AND AGREES THAT, IN LIGHT
OF SUCH RESTRICTIONS AND LIMITATIONS, PLEDGEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, (A) MAY PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION
STATEMENT FOR THE PURPOSE OF REGISTERING SUCH COLLATERAL OR PART THEREOF SHALL
HAVE BEEN FILED UNDER THE SECURITIES LAWS AND (B) MAY APPROACH AND NEGOTIATE
WITH A SINGLE POTENTIAL PURCHASER OR A LIMITED NUMBER OF POTENTIAL PURCHASERS TO
EFFECT SUCH SALE.  PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT
RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE
WERE A PUBLIC SALE WITHOUT SUCH RESTRICTIONS.  IN THE EVENT OF ANY SUCH SALES,
PLEDGEE SHALL INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART
OF THE COLLATERAL AT A PRICE THAT PLEDGEE, IN ITS SOLE AND ABSOLUTE DISCRETION,
MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES, NOTWITHSTANDING THE
POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE BEEN REALIZED IF THE
SALE WERE DEFERRED UNTIL AFTER REGISTRATION UNDER THE SECURITIES LAWS OR IF MORE
THAN A SINGLE PURCHASER OR A LIMITED NUMBER OF PURCHASERS WERE APPROACHED.  THE
PROVISIONS OF THIS SECTION WILL APPLY NOTWITHSTANDING THE EXISTENCE OF A PUBLIC
OR PRIVATE MARKET UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED
SUBSTANTIALLY THE PRICE AT WHICH PLEDGEE SELLS.


 


17.                                 PLEDGOR AGREES TO EXECUTE AND DELIVER TO
PLEDGEE SUCH FINANCING STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS OF
FINANCING STATEMENTS, EACH IN FORM REASONABLY ACCEPTABLE TO PLEDGEE, AS PLEDGEE
MAY FROM TIME TO TIME REASONABLY REQUEST, OR AS ARE NECESSARY OR DESIRABLE IN
THE OPINION OF PLEDGEE TO ESTABLISH AND MAINTAIN A VALID, ENFORCEABLE, FIRST
PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL AS PROVIDED HEREIN, AND
THE OTHER RIGHTS AND SECURITY CONTEMPLATED HEREBY, ALL IN ACCORDANCE WITH THE
UCC AS ENACTED IN ANY AND ALL RELEVANT JURISDICTIONS, OR ANY OTHER RELEVANT
LAW.  PLEDGOR HEREBY AUTHORIZES PLEDGEE TO FILE ANY SUCH FINANCING STATEMENTS
WITHOUT THE SIGNATURE OF PLEDGOR WHERE PERMITTED BY LAW.  PLEDGEE IS HEREBY
AUTHORIZED TO MAKE FILINGS WITH SUCH RECORDING OFFICES AND SUCH OTHER
GOVERNMENTAL AUTHORITIES AS PLEDGEE MAY CONSIDER NECESSARY OR APPROPRIATE FOR
THE PURPOSE OF PERFECTING, CONFIRMING, CONTINUING, ENFORCING AND/OR PROTECTING
THE SECURITY INTERESTS AND LIENS GRANTED TO PLEDGOR BY PLEDGEE.  PLEDGOR WILL
PAY ANY APPLICABLE FILING FEES, RECORDATION TAXES AND RELATED EXPENSES RELATING
TO THE COLLATERAL.

 

6

--------------------------------------------------------------------------------


 


18.                                 PLEDGOR HEREBY CONSTITUTES AND APPOINTS
PLEDGEE ITS TRUE AND LAWFUL ATTORNEY, IRREVOCABLY, WITH FULL POWER AFTER THE
OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (IN THE NAME OF
PLEDGOR OR OTHERWISE) (A) TO ACT, REQUIRE, DEMAND, RECEIVE, COMPOUND AND GIVE
ACQUITTANCE FOR ANY AND ALL MONEYS AND CLAIMS FOR MONEYS DUE OR TO BECOME DUE TO
PLEDGOR UNDER OR ARISING OUT OF THE COLLATERAL, (B) TO ENDORSE ANY CHECKS OR
OTHER INSTRUMENTS OR ORDERS IN CONNECTION THEREWITH, (C) TO FILE ANY CLAIMS OR
TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS WHICH PLEDGEE MAY DEEM TO BE
NECESSARY OR ADVISABLE TO PROTECT ITS INTERESTS AND (D) TO EXECUTE, DELIVER,
RECORD OR FILE ANY OTHER DOCUMENT OR INSTRUMENT AND TAKE SUCH OTHER ACTIONS AS
IT CONSIDERS APPROPRIATE IN CONNECTION WITH THE PERFECTION, PROTECTION OR
ENFORCEMENT OF ITS SECURITY INTEREST IN THE COLLATERAL, THE POSSESSION,
MAINTENANCE, PREPARATION FOR SALE, FORECLOSURE, SALE, LEASE, EXCHANGE OR OTHER
DISPOSITION OR RELEASE OF ANY COLLATERAL OR THE EXERCISE OF ANY RIGHTS OR
REMEDIES PROVIDED IN THIS AGREEMENT, WHICH APPOINTMENT AS ATTORNEY IS COUPLED
WITH AN INTEREST.


 


19.                                 UPON INDEFEASIBLE REPAYMENT IN FULL IN CASH
OF THE SECURED OBLIGATIONS, PLEDGEE WILL PROMPTLY, AT PLEDGOR’S EXPENSE, DELIVER
ALL OF THE COLLATERAL TO PLEDGOR ALONG WITH ALL INSTRUMENTS OF ASSIGNMENT
EXECUTED IN CONNECTION THEREWITH, AND EXECUTE AND DELIVER TO PLEDGOR SUCH
DOCUMENTS AS PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE ASSIGNOR’S RELEASE OF
PLEDGEE’S SECURITY INTEREST HEREUNDER.


 


20.                                 CHOICE OF LAW.  THIS AGREEMENT IS BEING
EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS. 
EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES MAY APPLY TO THE TERMS
HEREOF, THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT.  IN THE EVENT OF
A DISPUTE INVOLVING THIS AGREEMENT OR ANY OTHER INSTRUMENTS EXECUTED IN
CONNECTION HEREWITH, THE UNDERSIGNED IRREVOCABLY AGREES THAT VENUE FOR SUCH
DISPUTE SHALL LIE IN ANY COURT OF COMPETENT JURISDICTION IN DALLAS COUNTY, TEXAS
TO THE EXTENT SUCH DISPUTE IS NOT RESOLVED BY BINDING ARBITRATION PURSUANT TO
PLEDGEE’S CURRENT ARBITRATION PROGRAM DESCRIBED IN SECTION 22 BELOW.


 


21.                                 LOAN AGREEMENT.  THIS AGREEMENT IS EXECUTED
IN CONNECTION WITH THE LOAN AGREEMENT AND PLEDGEE IS ENTITLED TO ALL THE
BENEFITS PROVIDED THEREIN AND IN THE OTHER AGREEMENTS, DOCUMENTS, INSTRUMENTS
AND CERTIFICATES ENTERED INTO IN CONNECTION WITH THE LOAN AGREEMENT.


 


22.                                 AGREEMENT FOR BINDING ARBITRATION.  THE
PARTIES AGREE TO BE BOUND BY THE TERMS AND PROVISIONS OF PLEDGEE’S CURRENT
ARBITRATION PROGRAM WHICH IS INCORPORATED BY REFERENCE HEREIN AND IS
ACKNOWLEDGED AS RECEIVED BY THE PARTIES PURSUANT TO WHICH ANY AND ALL DISPUTES
SHALL BE RESOLVED BY MANDATORY BINDING ARBITRATION UPON THE REQUEST OF ANY
PARTY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor and Pledgee have executed this Agreement as of the
date first above written.

 

 

PLEDGOR:

 

 

 

FOSSIL, INC.

 

 

 

 

 

By:

/s/ Mike L. Kovar

 

Name:

Mike L. Kovar

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

 

 

PLEDGEE:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Marguerite C. Burtzlaff

 

Name:

Marguerite C. Burtzlaff

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

(to Amended and Restated Stock Pledge Agreement)

 

Issuer of Pledged Capital Stock

 

Jurisdiction of Organization of Issuer

 

 

 

Fossil Europe B.V.

 

Netherlands

Fossil Holdings (Gibraltar) Ltd.

 

Gibraltar

Swiss Technology Holding GmbH

 

Switzerland

 

Class or Other Description of
Pledged Capital Stock

 

Number of Shares or
Units of Capital Stock
Issued and Outstanding

 

Number of Shares or
Units of Capital Stock
Pledged

 

Stock Certificate No. evidencing
Capital Stock Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------